Exhibit 99.1 News Release FOR IMMEDIATE RELEASE For more information contact: Susan K. Still, President and CEO, (540) 278-1705 Charles W. Maness, Jr., Executive Vice President & CFO, (540) 278-1702 HomeTown Bankshares Reaches a Milestone in Asset Growth and Reports a 63% Increase in Earnings in 2013 Roanoke, VA (February 7, 2014) – HomeTown Bankshares Corporation, the parent company of HomeTown Bank, surpassed $400 Million in assets and achieved a third consecutive year of record earnings in 2013. Net income from operations increased 63% to $2.7 million in 2013 vs. $1.7 million in 2012. For comparison purposes, the 2012 results exclude the one-time deferred tax benefit of $2.93 million realized on January 1, 2012. Deferred tax assets represent future potential tax deductions that result from timing differences between tax laws and generally accepted accounting principles (GAAP). Profitability A net profit of $790,000 or $0.14 per diluted common share was realized for the fourth quarter of 2013 compared to a net profit of $557,000 or $0.12 per diluted common share for the fourth quarter of 2012. Net income for the fiscal year ended December 31, 2013 grew 63% to $2.73 million or $0.48 per diluted common share vs. net income of $1.67 million or $0.32 per diluted common share earned during the 2012 fiscal year. The recognition of deferred tax assets added $.90 per share for total earnings of $1.22 per common share for the twelve months ended December 31, 2012. “A strong net interest margin coupled with continued control of non-interest expenses and improved asset quality were the major contributors to our third consecutive year of record earnings,” cited Susan K. Still, President and CEO of HomeTown Bankshares Corporation. The net interest margin increased during the year from 3.82% in 2012 to 3.92% in 2013. Maintaining an above average asset yield coupled with a 29% annual increase in average non-interest bearing deposits resulted in the continued improvement in the net interest margin during 2013. A corresponding increase of 34% in ATM and interchange revenue was also an important contributor to the record earnings for 2013 and offset a reduction in mortgage revenue due to a softer mortgage market during the second half of the year. Balance Sheet Growth Total assets grew $31.9 million to a record level of $402.4 million at December 31, 2013 from $370.5 million at December 31, 2012. Total loans alone grew 8.4% to $297.9 million from $274.9 million at December 31, 2012. Total Deposits grew 9.6% to $339.8 million from $310.0 million at December 31, 2012 with total non-interest bearing deposits increasing 42% to $46.2 million at December 31, 2013. Interest bearing deposits grew 5.8% to $293.5 million at December 31, 2013 vs. $277.4 million at December 31, 2012. Total Equity increased $2.8 million during the year to $39.5 million at December 31, 2013. HomeTown Bankshares’ Tier 1 leverage ratio amounted to 10.21% at December 31, 2013 vs. 9.49% at December 31, 2012, remaining consistently above regulatory standards for well-capitalized banks. “We are very pleased with the overall growth in both loans and core deposits during 2013,” stated Still. “We are particularly pleased with the significant increase in loan and deposit activity associated with the opening of our new branch in the New River Valley during the 4 th quarter of 2013,” she continued. Asset Quality Asset quality continued to improve significantly with non-performing assets to Total Assets decreasing from 3.14% in 2012 to 2.27% during 2013. Loan quality also continued to stabilize during 2013 with the level of nonperforming loans amounting to .54% of total loans at December 31, 2013 vs. 0.98% of total loans at December 31, 2012. The Bank’s Other Real Estate Owned (OREO) portfolio decreased an additional $795 thousand during 2013. Net charge-offs amounted to only $194 thousand or 0.07% of average loans for the year ending December 31, 2013 vs. $1.6 million or .61% of average loans for the year ended December 31, 2012. The Company’s Allowance for Loan Losses at December 31, 2013 amounted to $3.72 million or 1.25% of Total Loans vs. $3.79 million and 1.38% of Total Loans at December 31, 2012. “Significant progress was made with our asset quality throughout 2013,” stated Still. “Strong asset quality coupled with solid loan and deposit growth at acceptable margins will continue to be our focus during 2014 as we proactively serve our growing customer base and the needs of our communities,” Still continued. HomeTown Bank offers a full range of banking services to small and medium-size businesses, real estate investors and developers, private investors, professionals and individuals. The Bank serves the Roanoke and New River Valleys and Smith Mountain Lake through five branches and a loan production office. A high level of responsive and professionalized service coupled with local decision-making is the hallmark of its banking strategy. * * * Forward-Looking Statements: Certain statements in this press release may be “forward-looking statements.” Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results that are not statements of historical fact and that involve significant risks and uncertainties. Although the Company believes that its expectations with regard to forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual results will not differ materially from any future results implied by the forward-looking statements. Actual results may be materially different from past or anticipated results because of many factors, some of which may include changes in economic conditions, the interest rate environment, legislative and regulatory requirements, new products, competition, changes in the stock and bond markets and technology. The Company does not update any forward-looking statements that it may make. (See Attached Financial Statements for the year-to-date and quarter ending December 31, 2013) HomeTown Bankshares Corporation Consolidated Condensed Balance Sheets December 31, 2013 and December 31, 2012 Unaudited In Thousands, Except Share and Per Share Data 12/31/2013 12/31/2012 Assets Cash and due from banks $ 19,537 $ 9,812 Federal funds sold 738 196 Securities available for sale, at fair value 57,922 63,466 Restricted equity securities, at cost 2,564 2,591 Loans, net of allowance for loan losses of $3,721 in 2013 and $3,790 in 2012 294,212 271,147 Property and equipment, net 12,155 9,754 Other real estate owned, net of valuation allowance of $935 in 2013 and $575 in 2012 8,143 8,938 Other assets 7,166 4,547 Total assets $ 402,437 $ 370,451 Liabilities and Stockholders’ Equity Deposits: Noninterest-bearing $ 46,232 $ 32,627 Interest-bearing 293,538 277,370 Total deposits 339,770 309,997 Short term borrowings 258 216 Federal Home Loan Bank borrowings 22,000 22,000 Other liabilities 871 1,519 Total liabilities 362,899 333,732 Stockholders’ Equity: Preferred stock 13,293 10,232 Common stock 16,351 16,167 Surplus 15,339 15,487 Retained deficit ) ) Accumulated other comprehensive (loss) income ) 1,420 Total stockholders’ equity 39,538 36,719 Total liabilities and stockholders’ equity $ 402,437 $ 370,451 HomeTown Bankshares Corporation Consolidated Condensed Statements of Income For the Three and Twelve Months Ended December 31, 2013 and 2012 For the Three Months For the Twelve Months Ended December 31, Ended December 31, In Thousands, Except Share and Per Share Data (Unaudited) (Unaudited) (Unaudited) Interest income: Loans and fees on loans $ 3,716 $ 3,517 $ 14,403 $ 13,797 Taxable investment securities 298 349 1,277 1,631 Nontaxable investment securities 85 20 206 50 Other interest income 38 39 144 141 Total interest income 4,137 3,925 16,030 15,619 Interest expense: Deposits 443 520 1,845 2,299 Preferred stock dividends - - - 38 Other borrowed funds 96 96 377 402 Total interest expense 539 616 2,222 2,739 Net interest income 3,598 3,309 13,808 12,880 Provision for loan losses - - 125 1,408 Net interest income after provision for loan losses 3,598 3,309 13,683 11,472 Noninterest income: Service charges on deposit accounts 87 77 314 283 ATM and interchange income 77 66 310 231 Mortgage loan brokerage fees 57 106 282 368 Gains on sales of investment securities 36 4 152 131 Other income 99 170 386 389 Total noninterest income 356 423 1,444 1,402 Noninterest expense: Salaries and employee benefits 1,170 1,265 5,242 4,894 Occupancy and equipment expense 345 317 1,317 1,259 Advertising and marketing expense 93 95 457 392 Professional fees 103 72 458 343 Loss on sales and writedowns of other real estate owned 231 420 582 566 Other real estate owned expense 58 65 250 314 Other expense 782 648 2,752 2,583 Total noninterest expense 2,782 2,882 11,058 10,351 Net income before income taxes 1,172 850 4,069 2,523 Income tax expense (benefit) 382 293 1,340 ) Net income 790 557 2,729 4,596 Effective dividends on preferred stock 207 134 846 534 Accretion of discount on preferred stock - 19 142 75 Net income available to common stockholders $ 583 $ 404 $ 1,741 $ 3,987 Basic earnings per common share $ 0.18 $ 0.12 $ 0.53 $ 1.22 Diluted earnings per common share $ 0.14 $ 0.12 $ 0.48 $ 1.22 Weighted average common shares outstanding Diluted average common shares outstanding HOMETOWN BANKSHARES CORPORATION Financial Highlights (Unaudited) Three Three Twelve Twelve Months Months Months Months Ended Ended Ended Ended December 31 December 31 December 31 December 31 PER SHARE INFORMATION Book value $ 8.03 $ 8.12 Earnings per share, basic $ 0.18 $ 0.12 $ 0.53 $ 1.22 Earnings per share, diluted $ 0.14 $ 0.12 $ 0.48 $ 1.22 PROFITABILITY Return on average assets % Return on average shareholders' equity % Net interest margin % Efficiency % BALANCE SHEET RATIOS Loans to deposits % % Securities total assets % % Tier 1 leverage ratio % % ASSET QUALITY Nonperforming assets to total assets % % Nonperforming assets, including restructured loans, to total assets % % Net charge-offs to average loans (annualized) -0.05 % Composition of risk assets: (in thousands) Nonperforming assets: Nonaccrual loans $ 989 $ 2,689 Other real estate owned 8,143 8,938 Total nonperforming assets, excluding performing restructured loans $ 9,132 $ 11,627 Performing restructured loans 6,278 6,543 Total nonperforming assets, including restructured loans $ 15,410 $ 18,170 Allowance for loan losses: (in thousands) Beginning balance $ 3,684 $ 3,901 $ 3,790 $ 3,979 Provision for loan losses - - 125 1,408 Charge-offs ) Recoveries 48 18 381 19 Ending balance $ 3,721 $ 3,790 $ 3,721 $ 3,790
